ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 19 May 2021 has been entered and considered. Claims 1, 5, 8, 15, and 19 have been amended. Claims 6, 13, and 20 have been canceled. By way of Examiner’s Amendment herein, claims 1, 3-4, 8, 10-11, 15, and 17-18 are further amended. Claims 1-5, 7-12, and 14-19, all the claims pending in the application, are allowed. 

Response to Amendment
Claim Objections
In view of the amendments to claims 1, 5, 8, 15, and 19, the claim objections are withdrawn.

Prior Art Rejections
In view of the substantive amendments to independent claims 1, 8, and 15, the prior art rejections are withdrawn. Claims 1-5, 7-12, and 14-19 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Joung Kook Park, on 14 June 2021.
The application has been amended as follows: 


receiving, by the set-top box, a first video stream including a target object image in real time from a server; 
receiving, by the set-top box, a second video stream from a user device in real time wherein the second video stream is captured by the user device; 
extracting, by the set-top box, the target object image from each frame of the first video stream using a chromakey function in a web graphics library (WebGL), wherein the chromakey function controls an alpha value of each pixel in a background 
correcting, by the set-top box, a color of a boundary line of the target object image between the target object and the background by reducing one of a red value, a green value, and a blue value of pixels adjacent to the boundary line in the background by a predetermined rate 
receiving, by the set-top box, an input indicating a composition position of the target object at the second video stream through a predetermined graphic user interface; and 
creating, by the set-top box, the AR video by compositing the extracted target object image into an each frame of the second video stream at the composition position of the second video stream.  

3. (Currently Amended) The method of claim 2, wherein the correcting comprises: extracting the boundary line; and extracting the pixels adjacent to the boundary line.  

the red value, [[a]] the green value, and [[a]] the blue value of each pixel corresponding to a RGB value of the background; and reducing the determined one by [[a]] the predetermined rate.  



a communication circuit configured to receive a first video stream including a target object image in real time from a server and to receive a second video stream captured in real time by a user device from the user device; and 
a processor configured to: 
extract the target object image from each frame of the first video stream using a chromakey function in a web graphic library (WebGL), wherein the chromakey function controls an alpha value of each pixel in a background 
correct a color of a boundary line of the target object image between the target object and the background by reducing one of a red value, a green value, and a blue value of pixels adjacent to the boundary line in the background by a predetermined rate,
receive an input indicating a composition position of the target object at the second video stream through a predetermined graphic user interface, and 
composite the extracted target object image into an each frame of the second video stream.  

10. (Currently Amended) The set-top box of claim 9, wherein the processor is configured to extract the boundary line and extract the pixels adjacent to the boundary line.  

11. (Currently Amended) The set-top box of claim 10, wherein the processor is configured to: determine one of [[a]] the red value, [[a]] the green value, and [[a]] the blue value of each pixel the predetermined rate.  



receiving, by the set-top box, a first video stream including a target object image in real time from a server; 
receiving, by the set-top box, a second video stream from a user device in real time wherein the second video stream is captured by the user device; 
extracting, by the set-top box, the target object image from each frame of the first video stream by performing a chromakey function in a web graphics library (WebGL), wherein the chromakey function controls an alpha value of each pixel in a background region; 
correcting, by the set-top box, a color of a boundary line of the target object image between the target object and the background by reducing one of a red value, a green value, and a blue value of pixels adjacent to the boundary line in the background by a predetermined rate 
receiving, by the set-top box, an input indicating a composition position of the target object at the second video stream through a predetermined graphic user interface; and 
creating, by the set-top box, the AR video by compositing the extracted target object image into an each frame of the second video stream at the composition position of the second video stream.  

the pixels adjacent to the boundary line.  

18. (Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein the correcting comprises: determining one of [[a]] the red value, [[a]] the green value, and [[a]] the blue value of each pixel corresponding to a RGB value of the background; and reducing the determined one by [[a]] the predetermined rate.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Each of independent claims 1, 8, and 15 recite, in some variation:  receiving, by the set-top box, a first video stream including a target object image in real time from a server; receiving, by the set-top box, a second video stream from a user device in real time wherein the second video stream is captured by the user device; extracting, by the set-top box, the target object image from each frame of the first video stream by performing a chromakey function in a web graphics library (WebGL), wherein the chromakey function controls an alpha value of each pixel in a background region; correcting, by the set-top box, a color of a boundary line of the target object image between the target object and the background by reducing one of a red value, a green value, and a blue value of pixels adjacent to the boundary line in the background by a predetermined rate; receiving, by the set-top box, an input indicating a composition position of the target object as the second video stream through a predetermined graphic user interface; and creating, by the set-top box, the AR video by compositing the extracted target object image into an each frame of the second video stream at the composition position of the second video stream. The cited art of record does not teach or suggest such a combination of features.
In the closest prior art of record, Vinayagamoorthy is directed to creating an augmented reality video. Vinayagamoorthy discloses receiving captured video of a sign-language interpreter from an external server and receiving video captured by the HoloLens in which the interpreter is to be embedded. Vinayagamoorthy further discloses that the video of the interpreter is captured using a blue or green backdrop and that chroma-keying is used to extract the interpreter from the video. Finally, Vinayagamoorthy discloses compositing the extracted video of the interpreter into the frames of video captured by the HoloLens.

Lee, like Vinayagamoorthy, is directed to combining two videos, by extracting a matted foreground image from one video and embedding it into another. Lee discloses that the processing is performed using a set-top box 100 which receives one of the videos from a cloud server 110 and the other from a user device 120 and/or 130. Lee further discloses that the matting process of extracting the foreground image results in boundary error and therefore performs boundary correction between the foreground object and the background in order to make the subsequently synthesized video appear more natural.

Wijnants discloses performing chroma keying using WebGL. Wijnants contemplates two methods of chroma keying: one in which blending is performed and a dominant color of the RGB channel is reduced, and another in which an alpha mask is optimized. However, Wijnants contemplates these solutions as separate embodiments. Thus, Wijnants does not teach or suggest both correcting a color of a boundary line of the target object image between the target object and the background by reducing one of a red value, a green value, and a blue value of pixels adjacent to the boundary line in the background by a predetermined rate, as claimed, and also that the chromakey function controls an alpha value of each pixel in a background region, as claimed. It would not have been obvious to combine the embodiments of Wijnants to arrive at both of these claimed features since Wijnants contemplates them as mutually exclusive solutions. Moreover, Wijnants does not teach or suggest receiving, by the set-top box, an input indicating a composition position of the target object at the second video stream through a predetermined graphic user interface, as required by the independent claims. The remaining cited art of record does not cure these deficiencies. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SEAN M CONNER/Primary Examiner, Art Unit 2663